Citation Nr: 1011281	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-29 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on July 22, 
2008.  


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel











INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 determination by the VAMC in 
Gainesville, Florida, which denied reimbursement for non-VA 
medical costs incurred on July 22, 2008.  


FINDING OF FACT

The Veteran's treatment on July 22, 2008 at the Florida 
Hospital Fish Memorial for pain in his abdomen, pelvis, right 
testicle, and leg, did not constitute a medical emergency. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from care provided at a non-VA 
facility on July 22, 2008 have not been met.  38 U.S.C.A. 
§§ 1728, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
17.120, 17.121 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, VA is generally required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
This notice was accomplished via an August 2008 letter.  
Moreover, in his October 2008 VA Form 9, the Veteran 
demonstrated actual knowledge of the requirements for 
establishing entitlement to reimbursement for medical 
expenses. He argued that he had pre-authorization for his 
private treatment on July 22, 2008, and that he did not know 
at the time whether his condition constituted a medical 
emergency.  See Mayfield, supra.  The Board finds that it can 
be inferred from the Veteran's statements that he knew what 
was needed to substantiate his claim.  See id.  

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.  However, the duty to assist 
does not apply when a claim clearly lacks merit.  See 38 
U.S.C.A. § 5103A(a)(2) (the Secretary is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d); see also Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  Because it is clear that the Veteran's 
treatment on July 22, 2008 did not constitute a medical 
emergency, the Board finds that no reasonable possibility 
exists that any assistance VA would provide would 
substantiate the claim.  See 38 C.F.R. § 3.159(d).  

The Board concludes that no prejudicial error exists with 
respect to providing notice or assistance under the VCAA. 

II. Reimbursement for Unauthorized Private Medical Expenses

The Veteran seeks entitlement to payment or reimbursement for 
the cost of unauthorized private medical expenses incurred on 
July 22, 2008 at the Florida Hospital Fish Memorial for 
treatment of kidney stones and testicular pain, which the 
Veteran states was later diagnosed as a hernia.  For the 
reasons that follow, the Board concludes that reimbursement 
is not warranted. 

In the absence of prior appropriate authorization under 
38 C.F.R. § 17.53 and § 17.54 (2009), to establish 
eligibility for payment or reimbursement of medical expenses 
incurred at a non-VA facility, the evidence must show that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-connected 
disability, or (3) for any disability of a 
veteran who has a total disability, permanent 
in nature, resulting from a service-connected 
disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who 
is participating in a rehabilitation program 
and who is medically determined to be in need 
of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.48(j) 
(2009); and

(b) The services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or 
would have been refused.

See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2009); 38 C.F.R. § 
17.120 (2009); see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).  Failure to satisfy any of the three criteria listed 
above precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  See Zimick, 11 Vet. App. at 
49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973).

In his October 2008 VA Form 9, the Veteran argued that a VA 
nurse he spoke with by telephone instructed him to go to the 
nearest emergency room for his symptoms.  The Veteran argues 
that this constituted pre-authorization to seek treatment at 
a non-VA facility.  

A July 15, 2008 VA treatment record reflects that the Veteran 
was advised by a nurse, who had consulted with a physician, 
to go to urgent care or the emergency room for evaluation if 
he experienced any worsening symptoms or symptoms of dysuria, 
hematuria, fever, chills or any abdominal or pelvic pain.  

Emergency department records show that the Veteran presented 
with right testical pain for "a few weeks."  He reported 
that he had called VA 2 weeks earlier and was told to go for 
an evaluation.  He did not do so.  It was noted that he 
called VA again, today, and told to come to the ER.  
Following an examination the diagnoses included testicular 
pain and kidney stones. 

The Board finds that the advice given to the Veteran to go to 
the emergency room did not qualify as a pre-authorization for 
non-VA medical treatment.  See 38 C.F.R. § § 17.53, § 17.54; 
Smith (Thomas) v. Derwinski, 2 Vet. App. 378 (1992) (holding 
that the advice of a doctor to go to a non-VA facility is not 
the type of authorization contemplated in the regulation).  
Indeed, in this case the Veteran was not even advised to go 
to a non-VA facility.  Thus, the Board finds that the Veteran 
did not have pre-authorization to obtain treatment from a 
non-VA facility. 

Because the Veteran did not have pre-authorization, he must 
meet the criteria for reimbursement under 38 U.S.C.A. § 1728.  

Preliminarily, the Board notes that the Veteran has been 
rated totally and permanently disabled from his service-
connected conditions.  Thus, the Veteran is eligible for 
reimbursement under 38 U.S.C.A. § 1728 for treatment of a 
nonservice-connected condition provided the other criteria 
set forth in the statute are met. 

Here, the evidence of record includes a claim form submitted 
by Florida Hospital Fish Memorial for emergency care provided 
to the Veteran on July 22, 2008 for calculus of the kidney.  
The claim form reflects that a VA Chief Medical Officer found 
that the Veteran's condition did not constitute an emergency 
situation.

 
Accordingly, VA cannot pay for the Veteran's unauthorized 
medical expenses incurred at Florida Hospital Fish Memorial 
on July 22, 2008 as the preponderance of the evidence shows 
that it was not a medical emergency.  See Zimick, supra.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim for reimbursement of unauthorized medical expenses must 
be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.  

ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on July 22, 
2008.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


